Exhibit 10.1
EXECUTION VERSION




$100,000,000
TERM LOAN AGREEMENT
among
PNM RESOURCES, INC.,
as Borrower,
THE LENDERS IDENTIFIED HEREIN,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
DATED AS OF December 21, 2016
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Bookrunner





--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
5


1.1
Definitions
5


1.2
Computation of Time Periods and Other Definitional Provisions
20


1.3
Accounting Terms/Calculation of Financial Covenant
20


1.4
Time
21


1.5
Rounding of Financial Covenant
21


1.6
References to Agreements and Requirements of Laws
21


 
 
 
SECTION 2 CREDIT FACILITY
21


2.1
Loans
21


2.2
[Reserved]
22


2.3
Continuations and Conversions
22


2.4
Minimum Amounts
23


2.5
[Reserved]
23


2.6
Evidence of Debt
23


 
 
 
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS
23


3.1
Interest
23


3.2
Payments Generally
24


3.3
Prepayments
25


3.4
[Reserved]
25


3.5
Payment in Full at Maturity
25


3.6
Computations of Interest and Fees
25


3.7
Pro Rata Treatment
26


3.8
Sharing of Payments
27


3.9
Capital Adequacy
27


3.10
Eurodollar Provisions
28


3.11
Illegality
28


3.12
Requirements of Law
28


3.13
Taxes
29


3.14
Compensation
32


3.15
Determination and Survival of Provisions
32


3.16
Defaulting Lenders
33


 
 
 
SECTION 4 CONDITIONS PRECEDENT
34


4.1
Closing Conditions
34


 
 
 
SECTION 5 CONDITIONS TO FUNDING OF LOANS
36


5.1
Funding Requirements
36


 
 
 
SECTION 6 REPRESENTATIONS AND WARRANTIES
37


6.1
Organization and Good Standing
37


6.2
Due Authorization
37


6.3
No Conflicts
37


6.4
Consents
37


6.5
Enforceable Obligations
38


6.6
Financial Condition
38


6.7
No Material Change
38








--------------------------------------------------------------------------------





6.8
No Default
38


6.9
Litigation
38


6.10
Taxes
39


6.11
Compliance with Law
39


6.12
ERISA
39


6.13
Use of Proceeds; Margin Stock
40


6.14
Government Regulation
40


6.15
Solvency
40


6.16
Disclosure
40


6.17
Environmental Matters
40


6.18
[Reserved]
40


6.19
[Reserved]
40


6.20
Anti-Corruption Laws and Sanctions
40


 
 
 
SECTION 7 AFFIRMATIVE COVENANTS
41


7.1
Information Covenants
41


7.2
Financial Covenant
43


7.3
Preservation of Existence and Franchises
43


7.4
Books and Records
43


7.5
Compliance with Law
43


7.6
Payment of Taxes and Other Indebtedness
44


7.7
Insurance
44


7.8
Performance of Obligations
44


7.9
Use of Proceeds
44


7.10
Audits/Inspections
45


7.11
Ownership of Certain Subsidiaries
45


 
 
 
SECTION 8 NEGATIVE COVENANTS
45


8.1
Nature of Business
45


8.2
Consolidation and Merger
45


8.3
Sale of Lease of Assets
45


8.4
Affiliate Transactions
46


8.5
Liens
46


8.6
Accounting Changes
47


8.7
Burdensome Agreements
48


 
 
 
SECTION 9 EVENTS OF DEFAULT
48


9.1
Events of Default
48


9.2
Acceleration; Remedies
50


9.3
Allocation of Payments After Event of Default
50


 
 
 
SECTION 10 AGENCY PROVISIONS
51


10.1
Appointment and Authority
51


10.2
Rights as a Lender
51


10.3
Exculpatory Provisions
52


10.4
Reliance by Administrative Agent
52


10.5
Delegation of Duties
53


10.6
Resignation of Administrative Agent
53


10.7
Non-Reliance on Administrative Agent and Other Lenders
53


10.8
No Other Duties, Etc.
54


10.9
Administrative Agent May File Proofs of Claim
54





ii



--------------------------------------------------------------------------------





10.10
Status of Lenders
55


 
 
 
SECTION 11 MISCELLANEOUS
55


11.1
Notices; Effectiveness; Electronic Communication
55


11.2
Right of Set-Off
57


11.3
Successors and Assigns
57


11.4
No Waiver; Remedies Cumulative
60


11.5
Attorney Costs, Expenses, Taxes and Indemnification by Borrower
60


11.6
Amendments, Etc.
62


11.7
Counterparts
63


11.8
Headings
63


11.9
Survival of Indemnification and Representations and Warranties
63


11.10
Governing Law; Venue; Service
63


11.11
Waiver of Jury Trial; Waiver of Consequential Damages
64


11.12
Severability
64


11.13
Further Assurances
64


11.14
Confidentiality
64


11.15
Entirety
65


11.16
Binding Effect; Continuing Agreement
65


11.17
Regulatory Statement
66


11.18
USA Patriot Act Notice
66


11.19
Acknowledgment
66


11.20
Replacement of Lenders
66


11.21
No Advisory or Fiduciary Responsibility
67


11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
68







iii



--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.1(a)    Pro Rata Shares
Schedule 11.1    Notices
EXHIBITS
Exhibit 2.1(b)    Form of Notice of Borrowing
Exhibit 2.1(d)    Form of Term Note
Exhibit 2.3    Form of Notice of Continuation/Conversion
Exhibit 4.1(j)    Form of Account Designation Letter
Exhibit 7.1(c)    Form of Compliance Certificate
Exhibit 11.3(b)    Form of Assignment and Assumption




iv



--------------------------------------------------------------------------------






TERM LOAN AGREEMENT


THIS TERM LOAN AGREEMENT (this “Loan Agreement”) is entered into as of December
21, 2016 among PNM RESOURCES, INC., a New Mexico corporation, as Borrower, the
Lenders and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
RECITALS


WHEREAS, the Borrower has requested the Lenders provide a term loan facility to
the Borrower in an aggregate principal amount of $100,000,000; and


WHEREAS, the Lenders party hereto have agreed to make the requested term loan
facility available to the Borrower on the terms and conditions hereinafter set
forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1    Definitions.
The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:
“Account Designation Letter” means the Notice of Account Designation Letter
dated as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form of Exhibit 4.1(j).
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
“Administrative Agent” means Wells Fargo Bank, National Association (including
its branches and Affiliates as may be required to administer the duties), as
administrative agent under this Loan Agreement, or any successor administrative
agent appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person if such





--------------------------------------------------------------------------------





Person possesses, directly or indirectly, the power (a) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such other Person or (b) to direct or cause direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, (a) for Eurodollar Loans, 0.85% and (b) for Base
Rate Loans, 0.00%.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC, together with its successors
and/or assigns.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate” means for any day a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1.00% and (c) the Eurodollar Base Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%, provided that, for the avoidance of doubt,
the Eurodollar Base Rate for any day shall be based on the Eurodollar Base Rate
at approximately 11:00 a.m. London time on such day, subject to the interest
rate floors set forth therein. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Eurodollar Base Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Eurodollar Base Rate, respectively. For the
avoidance of doubt, if the Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Loan Agreement.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.


6

--------------------------------------------------------------------------------





“Borrower” means PNM Resources, Inc., a New Mexico corporation, together with
its successors and permitted assigns.
“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Administrative Agent, whenever arising, under
this Loan Agreement, the Notes, or any of the other Loan Documents.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Law” means the occurrence, after the date of this Loan Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of


7

--------------------------------------------------------------------------------





twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the Voting Stock of the Borrower on a
fully-diluted basis (and taking into account all such Voting Stock that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such Voting Stock.
“Closing Date” means December 21, 2016.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Commitment” means, as to each Lender, its obligation to make or maintain a Loan
to the Borrower pursuant to Section 2.1 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1(a). The
aggregate amount of Commitments of all Lenders on the Closing Date is ONE
HUNDRED MILLION DOLLARS ($100,000,000).
“Commitment Percentage” means, with respect to each Lender, the percentage
listed under the heading “Commitment Percentage” on Schedule 1.1(a).
“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).
“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of the Borrower and its Subsidiaries minus (e)
Securitization Equity.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of the Borrower and its Subsidiaries as of such date minus
(b) an amount equal to the lesser of (i) 75% of the outstanding principal amount
of Specified Securities of the Borrower and its Subsidiaries or (ii) 10% of
Consolidated Capitalization (calculated assuming clause (i) above is applicable)
minus (c) Non-Recourse Securitization Indebtedness.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to


8

--------------------------------------------------------------------------------





advance or provide funds (i) for the payment or discharge of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
in respect thereof to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
or failure or inability to perform in respect thereof; provided, however, that,
with respect to the Borrower and its Subsidiaries, the term Contingent
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation of any
Person shall be deemed to be an amount equal to the maximum amount of such
Person’s liability with respect to the stated or determinable amount of the
primary obligation for which such Contingent Obligation is incurred or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder).
“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).
“Debt Rating” means the long-term, unsecured, senior non-credit enhanced debt
rating of the Borrower by S&P and/or Moody’s; provided, however, that if neither
S&P nor Moody’s issues a long-term, unsecured, senior non-credit enhanced rating
of the Borrower, then the Debt Rating shall be the Borrower’s issuer corporate
credit rating by S&P and/or Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more of the conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder (unless such writing or public statement states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied) or (c) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has become the subject of a Bail-in Action.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.


9

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed); provided that (i) the Borrower’s consent is not required
during the existence and continuation of a Default or an Event of Default, (ii)
approval by the Borrower shall be deemed given if no objection is received by
the assigning Lender and the Administrative Agent from the Borrower within five
Business Days after notice of such proposed assignment has been delivered to the
Borrower and (iii) no Ineligible Institution shall be an Eligible Assignee.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Laws or relating to any permit issued, or any
approval given, under any such Environmental Laws (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Laws and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.
“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.


10

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result,
within a reasonable period of time, in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount: (a) a Reportable Event with respect to
a Single Employer Plan or a Multiemployer Plan, (b) a complete or partial
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan if withdrawal liability is asserted by such plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (c) the distribution by the Borrower,
any of its Subsidiaries or any ERISA Affiliate under Section 4041 or 4041A of
ERISA of a notice of intent to terminate any Single Employer Plan or
Multiemployer Plan or the taking of any action to terminate any Single Employer
Plan or Multiemployer Plan if the plan assets are not sufficient to pay all plan
liabilities, (d) the commencement of proceedings by the PBGC under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Single Employer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(e) the determination that any Single Employer Plan or Multiemployer Plan is
considered an at-risk plan or plan in endangered or critical status within the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA; (f) the imposition upon the Borrower, any of its Subsidiaries or any
ERISA Affiliate of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
or threatened imposition of any Lien upon any assets of the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan or Multiemployer
Plan, or (g) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal or the
termination of a Multiple Employer Plan, where the Borrower, a Subsidiary or an
ERISA Affiliate has liability under Section 4062 or 4063 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Base Rate” means, with respect to any Eurodollar Loan for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Loan
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “Eurodollar Base Rate” shall be subject to Section 3.10.  


11

--------------------------------------------------------------------------------





“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate “ means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the Eurodollar Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.13(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.13(a) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 31, 2011, among the Borrower, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent.
“Existing Term Loan Agreements” means, collectively, (i) that certain Term Loan
Agreement, dated as of March 9, 2015, among the Borrower, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent and
(ii) that certain Term Loan Agreement, dated as of the Closing Date, among the
Borrower, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, and an “Existing Term Loan Agreement” means either of the
foregoing.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreements entered into by the United States that implement
the foregoing.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Loan Agreement.  


12

--------------------------------------------------------------------------------





“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Laws, (b) that are defined by any
Environmental Laws as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Laws, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in


13

--------------------------------------------------------------------------------





accordance with the applicable rules under GAAP, (h) all Contingent Obligations
of such Person, (i) all obligations and liabilities of such Person incurred in
connection with any transaction or series of transactions providing for the
financing of assets through one or more securitizations or in connection with,
or pursuant to, any synthetic lease or similar off-balance sheet financing, (j)
the aggregate amount of uncollected accounts receivable of such Person subject
at the time of determination to a sale of receivables (or similar transaction)
to the extent such transaction is effected with recourse to such Person (whether
or not such transaction would be reflected on the balance sheet of such Person
in accordance with GAAP), (k) all Specified Securities and (l) all indebtedness
referred to in clauses (a) through (k) above secured by any Lien on any property
or asset owned or held by such Person regardless of whether the indebtedness
secured thereby shall have been assumed by such Person or is nonrecourse to the
credit of such Person.
“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.5(b).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any of its Subsidiaries, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter, the date of any prepayment of the Loans
pursuant to Section 3.3 and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities,


14

--------------------------------------------------------------------------------





including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law, and a “Law”
means any of the foregoing.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Base Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loan Agreement” has the meaning set forth in the Preamble hereof.
“Loan Documents” means this Loan Agreement, the Notes, the Notice of Borrowing,
any Notice of Continuation/Conversion, and any other document, agreement or
instrument entered into or executed in connection with the foregoing.
“Loans” has the meaning set forth in Section 2.1(a).
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Loan
Agreement or any of the other Loan Documents or (c) the legality, validity or
enforceability of this Loan Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.
“Maturity Date” means December 21, 2017.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is accruing an obligation to make
contributions or has made or been obligated to make contributions within the
preceding seven (7) years.


15

--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.
“Non-Recourse Securitization Indebtedness” means, as of any date of
determination, (a) all Indebtedness related to State Approved Environmental
Improvements Securitizations up to a maximum amount of $500,000,000 at any one
time and (b) all Indebtedness related to the TNMP Securitization up to a maximum
amount of $150,000,000 at any time; provided that, in each case, such
Indebtedness is non-recourse to the Borrower, other than with respect to
Standard Securitization Undertakings.
“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans provided pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time and as evidenced
in the form of Exhibit 2.1(d).
“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.1(b).
“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Loan Agreement or
any other Loan Document.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Participant” has the meaning set forth in Section 11.3(d).
“Participant Register” has the meaning set forth in Section 11.3(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.  


16

--------------------------------------------------------------------------------





“Pro Rata Share” means, with respect to each Lender (i) at any time prior to
making of the Loans and termination of the Commitments pursuant to Section 2.1,
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the aggregate Commitments of
all Lenders at such time and (ii) at all times after the making of the Loans and
termination of the Commitments pursuant to Section 2.1, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the outstanding principal amount of such Lender’s Loans at such time and the
denominator of which is the aggregate outstanding principal amount of all Loans
at such time.
“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“PSNM” means Public Service Company of New Mexico, a New Mexico corporation.
“Register” has the meaning set forth in Section 11.3(c).
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the aggregate outstanding principal amount of all Loans and
Commitments (or, if all Loans have been repaid in full and the Commitments have
been terminated, more than 50% of the aggregate amount of all outstanding
Borrower Obligations at such time).
“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Loan Agreement and the other Loan Documents.
“Responsible Officer” means the president, the chief executive officer, the
co-chief executive officer, the chief financial officer, any executive officer,
vice president-finance, principal accounting officer or treasurer of the
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of the Borrower in respect of this Loan
Agreement and the other Loan Documents.


17

--------------------------------------------------------------------------------





“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself subject to or the target of comprehensive country-wide Sanctions (at the
time of this Loan Agreement, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available list of Persons designated as being subject to Sanctions,
which lists are maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person organized or resident in a Sanctioned Country or (c) any Person
known by the Borrower or its Subsidiaries to be owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, or any European Union
member state.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securitization Equity” means, as of any date of determination, with respect to
a Subsidiary of the Borrower formed for the purpose of entering into a State
Approved Environmental Improvements Securitization or the TNMP Securitization,
all of the equity of such Subsidiary, as determined in accordance with GAAP.
“Single Employer Plan” means any “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan and which the Borrower, any Subsidiary or any
ERISA Affiliate has maintained, funded or administered for employees at any time
within the preceding seven (7) years.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity,


18

--------------------------------------------------------------------------------





including such securities commonly referred to by their tradenames as “FELINE
PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally referred to as
“equity units” and (c) all other securities issued by such Person that are
similar to those described in the forgoing clauses (a) and (b).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or a Subsidiary thereof
that are reasonably customary in non-recourse securitization transactions.
“State Approved Environmental Improvements Securitization” means a
securitization financing entered into by PSNM pursuant to existing or future New
Mexico statutory authority and regulatory approval by the New Mexico Public
Regulation Commission (or any successor commission) (the “NMPRC”) for the
purpose of financing construction and installation of environmental improvement
equipment at qualifying generating facilities in New Mexico. The approval must
be evidenced by a financing order duly issued by the NMPRC.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Federal Reserve Board. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D of the Federal Reserve
Board or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.  
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Threshold Amount” means $20,000,000.
“TNMP” means Texas-New Mexico Power Company, a Texas corporation.
“TNMP First Mortgage Bonds” means those certain first mortgage bonds issued
pursuant to the First Mortgage Indenture dated as of March 23, 2009, between
TNMP and MUFG Union Bank, N.A. (f/k/a Union Bank, N.A.) (successor to The Bank
of New York Mellon Trust Company, N.A.), as trustee thereunder, as it may be
supplemented and amended from time to time.


19

--------------------------------------------------------------------------------





“TNMP Securitization” means a securitization financing entered into by TNMP or a
Subsidiary of TNMP relating to regulatory assets, stranded costs, transition
property, all rights and property interests (contractual, statutory, regulatory
or otherwise) to impose and collect transition charges, including all cash
proceeds collected, and accounts receivable arising, therefrom and all rights
and interests that may become transition property under the Texas Utilities
Code.
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Loan Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Loan Agreement unless otherwise specifically provided. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof.

1.3    Accounting Terms/Calculation of Financial Covenant.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein or incorporated herein by reference shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP applied on a consistent basis.
Notwithstanding anything to the contrary in this Loan Agreement, for purposes of
calculation of the financial covenant set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Loan Agreement applied on a basis consistent
with the application used in preparing the most recent financial statements of
the Borrower referred to in Section 4.1(d). In the event that any changes in
GAAP after such date are required to be applied to the Borrower and would affect
the computation of the financial covenant contained in Section 7.2, such changes
shall be followed only from and after the date this Loan Agreement shall have
been amended to take into account any such changes.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios


20

--------------------------------------------------------------------------------





referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and ,
except as specifically provided in the definitions of “Consolidated
Capitalization” and “Consolidated Indebtedness,” such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as capital lease.

1.4    Time.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

1.5    Rounding of Financial Covenant.
Any financial ratios required to be maintained by the Borrower pursuant to this
Loan Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.6    References to Agreements and Requirement of Laws.
Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document and (b) references to any
Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

SECTION 2

CREDIT FACILITY

2.1    Loans.
(a)    Loan. Subject to the terms and conditions of this Loan Agreement, the
Lenders agree to make term loans in Dollars (each a “Loan” and, collectively,
the “Loans”) to the Borrower in a single draw on the date hereof in an aggregate
principal amount of $100,000,000. Amounts repaid or prepaid in respect of the
Loans may not be reborrowed. The Commitment of each Lender to make the Loans
hereunder shall expire upon the funding of the Loans to the Borrower on the
Closing Date.


21

--------------------------------------------------------------------------------





(b)    Method of Borrowing. By no later than (i) 10:00 a.m. on the Closing Date
if the requested Borrowing of Loans shall be comprised of Base Rate Loans and
(ii) 12:00 noon three (3) Business Days prior to the Closing Date if the
requested Borrowing of Loans shall be comprised of Eurodollar Loans, the
Borrower shall submit a written Notice of Borrowing in the form of Exhibit
2.1(b) to the Administrative Agent setting forth (A) the amount requested, (B)
the date of the requested Borrowing, (C) the Type of Loan, (D) with respect to
Loans that will be Eurodollar Loans, the Interest Period applicable thereto, (E)
a certification that the Borrower has complied, or, in respect of a Borrowing
that shall consist of Eurodollar Loans, intends to comply, in all respects with
Section 5.1 and (F) with respect to Loans that will be Eurodollar Loans,
compensation provisions substantially consistent with the terms of Section 3.14.
If the Borrower shall fail to specify (1) an Interest Period in the case of a
Eurodollar Loan, then such Eurodollar Loan shall be deemed to have an Interest
Period of one month or (2) the Type of Loan requested, then such Loan shall be
deemed to be a Base Rate Loan.
(c)    Funding of Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each such Lender shall make its Pro Rata Share of the requested Loans available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Closing Date. Upon satisfaction
of the conditions set forth in Section 5.1, the amount of the requested Loans
will then be made available to the Borrower by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower or such other
means agreed to by the Administrative Agent and the Borrower.
(d)    Term Notes. At the request of any Lender, the Loans made by such Lender
shall be evidenced by a duly executed promissory note of the Borrower to such
Lender in substantially the form of Exhibit 2.1(d).

2.2    [Reserved].

2.3    Continuations and Conversions.
Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans in whole
or in part for a subsequent Interest Period, to convert Base Rate Loans in whole
or in part into Eurodollar Loans or to convert Eurodollar Loans in whole or in
part into Base Rate Loans. By no later than 12:00 noon (a) two Business Days
prior to the date of the requested conversion of a Eurodollar Loan to a Base
Rate Loan and (b) three Business Days prior to the date of the requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide a written Notice of
Continuation/Conversion in the form of Exhibit 2.3, setting forth whether the
Borrower wishes to continue or convert such Loans. Notwithstanding anything
herein to the contrary, (A) except as provided in Section 3.11, Eurodollar Loans
may only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable thereto, (B) Eurodollar Loans may not be continued
nor may Base Rate Loans be converted into Eurodollar Loans during the existence
and continuation of a Default or an Event of Default and (C) any request to
continue a Eurodollar Loan that fails to comply with the terms hereof or any
failure to request a continuation of a Eurodollar Loan at the end of an Interest
Period shall be deemed a request to convert such Eurodollar Loan to a Base Rate
Loan on the last day of the applicable Interest Period.


22

--------------------------------------------------------------------------------






2.4    Minimum Amounts.
The request for the borrowing of the Loans and each conversion or continuation
thereof shall be subject to the requirements that (a) each Eurodollar Loan shall
be in a minimum amount of $3,000,000 and in integral multiples of $1,000,000 in
excess thereof, (b) each Base Rate Loan shall be in a minimum amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of outstanding Loans) and (c) no more than seven Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.4, separate Eurodollar Loans that begin and end on the same date, as
well as Eurodollar Loans that begin and end on different dates, shall all be
considered as separate Eurodollar Loans.

2.5    [Reserved].

2.6    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to its Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

SECTION 3

GENERAL PROVISIONS APPLICABLE
TO LOANS

3.1    Interest.
(a)    Interest Rate. Subject to Section 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Adjusted Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.
(b)    Default Rate of Interest.
(i)    After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Loan Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at the Default Rate.
(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loans and any other amounts owing hereunder or under the
other Loan Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at the Default Rate.


23

--------------------------------------------------------------------------------





(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.

3.2    Payments Generally.
(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.16(b).
(b)    Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(c)    Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such


24

--------------------------------------------------------------------------------





amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to such Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    Several Obligations. The obligations of the Lenders hereunder to make
Loans are several and not joint. The failure of any Lender to make any Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.
(e)    Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

3.3    Prepayments.
Voluntary Prepayments. The Borrower shall have the right to prepay the Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) all prepayments under this Section 3.3(a) shall be subject to
Section 3.14, (ii) Eurodollar Loans may only be prepaid on three (3) Business
Days’ prior written notice to the Administrative Agent, (iii) each such partial
prepayment of Eurodollar Loans shall be in the minimum principal amount of
$1,000,000 and integral multiples of $1,000,000, and (iv) each such partial
prepayment of Base Rate Loans shall be in the minimum principal amount of
$500,000 and integral multiples of $100,000, or, in the case of clauses (iii)
and (iv), if less than such minimum amounts, the entire principal amount thereof
then outstanding. Amounts prepaid pursuant to this Section 3.3(a) shall be
applied as the Borrower may elect based on the Lenders’ Pro Rata Shares;
provided, however, if the Borrower fails to specify, such prepayment shall be
applied by the Administrative Agent, subject to Section 3.7, in such manner as
it deems reasonably appropriate.

3.4    [Reserved].



3.5    Payment in Full at Maturity.
On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Loan Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.

3.6    Computations of Interest and Fees.
(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360


25

--------------------------------------------------------------------------------





days. Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Borrower Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Loan Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable Law. If, from any possible construction of
any of the Loan Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this subsection and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable Law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Loan
Documents does not include the right to accelerate the payment of any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand. All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum nonusurious amount permitted by applicable
Law.

3.7    Pro Rata Treatment.
Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each payment of interest, each payment of
fees (other than administrative fees, if any, paid to the Administrative Agent)
and each conversion or continuation of any Loans, shall be allocated pro rata
among the relevant Lenders in accordance with their Pro Rata Shares; provided
that, if any Lender shall have failed to pay its Pro Rata Share of any Loan,
then any amount to which such Lender would otherwise be entitled pursuant to
this Section 3.7 shall instead be payable to the Administrative Agent until the
share of such Loan not funded by such Lender has been repaid. In the event any
principal, interest, fee or other amount paid to any Lender pursuant to this
Loan Agreement or any other Loan Document is rescinded or must otherwise be
returned by the Administrative Agent, (a) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and (b)
such Lender shall, upon the request of the Administrative Agent, repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two (2) Business Days
after such request and thereafter the Base Rate.


26

--------------------------------------------------------------------------------






3.8    Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Loan Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable Debtor Relief Law or other similar Law or otherwise,
or by any other means, in excess of its Pro Rata Share of such payment as
provided for in this Loan Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by Law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly provided in this
Loan Agreement, if any Lender or the Administrative Agent shall fail to remit to
any other Lender an amount payable by such Lender or the Administrative Agent to
such other Lender pursuant to this Loan Agreement on the date when such amount
is due, such payments shall be made together with interest thereon for each date
from the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.
Notwithstanding the foregoing, if there exists a Defaulting Lender, all amounts
received by such Defaulting Lender hereunder shall be applied in accordance with
Section 3.16(b).

3.9    Capital Adequacy.
If any Lender determines that any Change in Law has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy, liquidity requirements and such Lender’s desired return on
capital), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction; provided
that such determination to charge such additional amounts to the Borrower shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with other similarly situated customers of the applicable Lender
after consideration of such factors as such Lender then reasonably determines to
be relevant.


27

--------------------------------------------------------------------------------






3.10    Eurodollar Provisions.
If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.

3.11    Illegality.
If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans the interest
rate on which is determined by reference to the Eurodollar Rate, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of Dollars in the London interbank market, or to determine or charge interest
rates based upon the Eurodollar Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Loans or Base Rate Loan as to which the interest
rate is determined with reference to the Eurodollar Base Rate or to convert Base
Rate Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans as to which the interest rate is not determined with reference
to the Eurodollar Base Rate, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay interest on the amount so prepaid or converted, together
with any amounts due with respect thereto pursuant to Section 3.14.

3.12    Requirements of Law.
If the Administrative Agent or any Lender determines that as a result of any
Change in Law, there shall be any increase in the cost to the Administrative
Agent or such Lender of agreeing to make or making, funding, continuing,
converting or maintaining Loans, or a reduction in the amount received or
receivable by the Administrative Agent or such Lender in connection with any of
the foregoing (excluding for purposes of this Section 3.12 any such increased
costs or reduction in amount resulting from (a) Indemnified Taxes or Other Taxes
covered by Section 3.13 and the imposition of or change in the rate of any
Excluded Taxes and (b) the Eurodollar Reserve Percentage covered by the
definition of Eurodollar Rate), then from time to time, upon demand of the
Administrative Agent or such Lender (through the Administrative Agent), the
Borrower shall pay to the Administrative Agent or such Lender such additional
amounts as will compensate the Administrative Agent or such Lender for such
increased cost or reduction in yield; provided that, such determination to
charge such additional amounts to the Borrower shall be made in good faith (and
not on an arbitrary or capricious basis) and consistent with


28

--------------------------------------------------------------------------------





other similarly situated customers of the Administrative Agent or applicable
Lender after consideration of such factors as the Administrative Agent or such
Lender then reasonably determines to be relevant.

3.13    Taxes.
(a)    Payments Free of Taxes. Except as required by applicable Law, any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not be obligated to indemnify the Administrative Agent or any
Lender for any amount in respect of any such penalties, interest or reasonable
expenses if written demand therefor was not made by the Administrative Agent or
such Lender within 180 days from the date on which such party makes payment for
such penalties, interest or expenses; provided further that the foregoing
limitation shall not apply to any such penalties, interest or reasonable
expenses arising out of the retroactive application of any such Indemnified Tax.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. In addition, the Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for any incremental Taxes that may become payable by such
Administrative Agent or Lender (or its beneficial owners) as a result of any
failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to such Administrative Agent, pursuant to
clause (d) below, documentation evidencing the payment of Taxes.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Status of Lenders.


29

--------------------------------------------------------------------------------





(i)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the documentation
described below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a US Person.
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Loan Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
i    duly completed copies of IRS Form W-8BEN or IRS Form W-8 BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
ii    duly completed copies of IRS Form W-8ECI;
iii    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


30

--------------------------------------------------------------------------------





iv    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
(C)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1741(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Loan Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid by the Borrower pursuant to this Section), it
shall pay to the applicable indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable indemnifying party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over pursuant to this
Section (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or Lender in a
less favorable net after-Tax position than the Administrative Agent or Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.


31

--------------------------------------------------------------------------------





(g)    Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.3(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Borrower Obligations.

3.14    Compensation.
Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.
The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out‑of‑pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so
funded.    

3.15    Determination and Survival of Provisions.
All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten (10) Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging


32

--------------------------------------------------------------------------------





and attribution methods. Section 3.9 through 3.14, inclusive, shall survive the
termination of this Loan Agreement and the payment of all Borrower Obligations.

3.16    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Loan Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Loan Agreement
shall be restricted as set forth in Section 11.6.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 11.2), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Loan Agreement, as determined by the Administrative Agent; third, to the
payment of any amounts owing to the Administrative Agent or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent or any Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Loan Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Loan Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share and (ii) such Loans were made
at a time when the conditions set forth in Section 5.1 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 3.16(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender


33

--------------------------------------------------------------------------------





to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 4

CONDITIONS PRECEDENT

4.1    Closing Conditions.
The obligation of the Lenders to enter into this Loan Agreement and to make the
Loans on the Closing Date is subject to satisfaction of the following
conditions:
(a)    Executed Loan Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Loan Agreement, (ii) the Notes to the extent
requested by the Lenders, and (iii) the Notice of Borrowing.
(b)    Authority Documents. Receipt by the Administrative Agent of the
following:
(i)    Organizational Documents. Copies of the articles of incorporation of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.
(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Loan Agreement and the other Loan Documents
to which it is a party, the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a secretary
or assistant secretary (or the equivalent) of the Borrower to be true and
correct and in full force and effect as of the Closing Date.
(iii)    Good Standing. Copies of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.
(iv)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.
(v)    Termination of Term Loan Agreement. Evidence reasonably satisfactory to
the Administrative Agent of the termination and cancellation and repayment of
all indebtedness and other obligations under that certain Third Amended and
Restated Term Loan Agreement, dated as of December 21, 2015, by and among the
Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, which repayment shall occur substantially concurrently
with the funding of the Loans hereunder and the application of the Loan proceeds
in whole or in part to repay such indebtedness.
(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel from counsel to the Borrower (which may include in-house counsel with
respect to


34

--------------------------------------------------------------------------------





matters of New Mexico law), in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date.
(d)    Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Borrower and its Subsidiaries
for Fiscal Years 2014 and 2015, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet, income
statement, and statement of cash flows of the Borrower and its Subsidiaries for
each of the Fiscal Quarters ended March 31, 2016, June 30, 2016 and September
30, 2016, together with a year to date statement of cash flows and (iii) such
other financial information regarding the Borrower as the Administrative Agent
may reasonably request. The Administrative Agent acknowledges that the items
described in clauses (i) and (ii) above have been posted on the Borrower’s
website at the website address listed on Schedule 11.1 and are therefore deemed
to have been received by the Administrative Agent.
(e)    [Reserved].
(f)    Material Adverse Effect. Since December 31, 2015, except as disclosed in
the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2015 and Quarterly Report on Form 10-Q for each of the Fiscal Quarters ended
March 31, 2016, June 30, 2016 and September 30, 2016, (i) there shall have been
no development or event relating to or affecting the Borrower or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect, and (ii) no Material Adverse Change shall have occurred in the
facts and information regarding the Borrower and its Subsidiaries as disclosed
in the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December
31, 2015.
(g)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as disclosed in the Borrower’s Annual Report on Form 10-K for the Fiscal
Year ended December 31, 2015, and in its Quarterly Report on Form 10-Q for each
of the Fiscal Quarters ended March 31, 2016, June 30, 2016 and September 30,
2016.
(h)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Loan Agreement and the Loan
Documents and the transactions contemplated herein and therein shall have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Loan Documents.
(i)    Officer’s Certificates. Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries except as disclosed in the Borrower’s Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2015, and in its Quarterly
Report on Form 10-Q for each of the Fiscal Quarters ended March 31, 2016, June
30, 2016 and September 30, 2016, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Loan


35

--------------------------------------------------------------------------------





Agreement, the other Loan Documents and all the transactions contemplated herein
or therein to occur on such date, (A) the Borrower is Solvent, (B) no Default or
Event of Default exists, (C) all representations and warranties contained herein
and in the other Loan Documents are true and correct in all material respects,
(D) since December 31, 2015, except as disclosed in the Borrower’s Annual Report
on Form 10-K for the Fiscal Year ended December 31, 2015 or in its Quarterly
Report on Form 10-Q for each of the Fiscal Quarters ended March 31, 2016, June
30, 2016 and September 30, 2016, (i) there has been no development or event
relating to or affecting the Borrower or any of its Subsidiaries that has had or
could be reasonably expected to have a Material Adverse Effect, and (ii) no
Material Adverse Change has occurred in the facts and information regarding the
Borrower and its Subsidiaries as disclosed in the Borrower’s Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2015 and (E) the Borrower is in
compliance with the financial covenant set forth in Section 7.2, as of September
30, 2016, as demonstrated in the Covenant Compliance Worksheet attached to such
certificate.
(j)    Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.
(k)    PATRIOT Act. The Borrower shall have provided to the Administrative Agent
and the Lenders the documentation and other information reasonably requested by
the Administrative Agent in order to comply with requirements of the PATRIOT
Act.
(l)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all attorneys’ fees and expenses owed by it to the
Administrative Agent, the Arranger and the Lenders on or before the Closing
Date.
(m)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Loan Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 5

CONDITIONS TO FUNDING OF LOANS



5.1    Funding Requirements.
In addition to the conditions precedent set forth in Section 4.1 of this Loan
Agreement, the Lenders shall not be obligated to make the Loans unless the
following conditions are satisfied as of the Closing Date:


(a)    [Reserved]


(b)    Representations and Warranties. The representations and warranties made
by the Borrower in any Loan Document are true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) at and as if made as of
such date except to the extent they expressly and exclusively relate to an
earlier date.




36

--------------------------------------------------------------------------------





(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to the requested Borrowing.


The delivery of the Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b) and (c) above.

SECTION 6

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Loan
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

6.1    Organization and Good Standing.
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.

6.2    Due Authorization.
The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Loan Agreement and the other Loan Documents and to
incur the obligations herein and therein provided for and (b) has been
authorized by all necessary action to execute, deliver and perform this Loan
Agreement and the other Loan Documents.

6.3    No Conflicts.
Neither the execution and delivery of this Loan Agreement and the other Loan
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law,
regulation (including without limitation, Regulation U and Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which would have or would be reasonably expected to have
a Material Adverse Effect or (d) result in or require the creation of any Lien
upon or with respect to its properties.

6.4    Consents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this Loan
Agreement or any of the other Loan Documents that has not been obtained or
completed.


37

--------------------------------------------------------------------------------






6.5    Enforceable Obligations.
This Loan Agreement and the other Loan Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors’ rights generally or by general equitable principles.

6.6    Financial Condition.
The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods. No opinion
provided with respect to the Borrower’s financial statements pursuant to
Section 4.1(d) or 7.1(a) (or as to any prior annual financial statements) has
been withdrawn.

6.7    No Material Change.
(a)    Since December 31, 2015, except as disclosed in the Borrower’s Annual
Report on Form 10-K for the Fiscal Year ended December 31, 2015 or in its
Quarterly Report on Form 10-Q for each of the Fiscal Quarters ended March 31,
2016, June 30, 2016 and September 30, 2016, there has been no development or
event relating to or affecting the Borrower or any of its Subsidiaries which
would have or would reasonably be expected to have a Material Adverse Effect.
(b)    Since December 31, 2015, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Loan Agreement and communicated to the Lenders.

6.8    No Default.
Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.

6.9    Litigation.
Except as disclosed in the Borrower’s Annual Report on Form 10-K for the Fiscal
Year ended December 31, 2015 or in its Quarterly Report on Form 10-Q for each of
the Fiscal Quarters ended March 31, 2016, June 30, 2016 and September 30, 2016,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


38

--------------------------------------------------------------------------------






6.10    Taxes.
Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes which are not yet delinquent or that
are being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.

6.11    Compliance with Law.
Each of the Borrower and its Subsidiaries is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.

6.12    ERISA.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect:
(a)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published interpretations thereunder, except for any required amendments for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired. Each Single Employer Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by the Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Single Employer Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect.
(b)    No ERISA Event has occurred or is reasonably expected to occur.
(c)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Single Employer Plan which has subjected or would be
reasonably likely to subject the Borrower or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(d)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate (a
“Welfare Plan”), (ii) any Single Employer Plan or (iii) any Multiemployer Plan.


39

--------------------------------------------------------------------------------





(e)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.

6.13    Use of Proceeds; Margin Stock.
The proceeds of the Borrowings hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a)(i) for the
purpose of purchasing or carrying any Margin Stock or (ii) for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, or (iii) for any other purpose that might constitute this
transaction a “purpose credit” within the meaning of Regulation U or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

6.14    Government Regulation.
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.

6.15    Solvency.
The Borrower is and, after the consummation of the transactions contemplated by
this Loan Agreement, will be Solvent.

6.16    Disclosure.
Neither this Loan Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.

6.17    Environmental Matters.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Laws with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws or to any Environmental Claim.

6.18    [Reserved].

6.19    [Reserved].

6.20    Anti-Corruption Laws and Sanctions.
The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, any Subsidiary and
their respective directors, officers and employees with the Anti-Corruption Laws
and applicable Sanctions. The Borrower, any Subsidiary


40

--------------------------------------------------------------------------------





and to the knowledge of the Borrower or such Subsidiary their respective
officers, directors and employees, are in compliance with the Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any third party that will act in any capacity on
behalf of or at the direction of the Borrower or any Subsidiary in connection
with or will benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transactions by the
Borrower or any Subsidiary contemplated by this Loan Agreement will knowingly
violate any Anti-Corruption Law or applicable Sanctions.



SECTION 7

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until the payment in full of all
Borrower Obligations:

7.1    Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of the Borrower commencing
with the 2016 Fiscal Year, a consolidated balance sheet and income statement of
the Borrower and its Subsidiaries, as of the end of such Fiscal Year, together
with the related consolidated statements of income and of cash flows for such
Fiscal Year, setting forth in comparative form figures for the preceding Fiscal
Year, all such financial information described above to be in reasonable form
and detail and, in each case, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Required Lenders and whose opinion shall be furnished to the Lenders, and shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter of the Borrower commencing
with the Fiscal Quarter ending March 31, 2017 (other than the fourth Fiscal
Quarter), a consolidated balance sheet and income statement of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter, together with the related
consolidated statement of income for such Fiscal Quarter and a year to date
statement of cash flows, in each case setting forth in comparative form figures
for the corresponding period of the preceding Fiscal Year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Required Lenders, and, in each case, accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and except that the quarterly financial statements have fewer
footnotes than annual statements.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower


41

--------------------------------------------------------------------------------





with the financial covenant set forth in Section 7.2 as of the end of such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto.
(d)    Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K
or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.
(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within ten (10) days of (i) the
occurrence of a Default or Event of Default, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(ii) the occurrence of any of the following with respect to the Borrower or any
of its Subsidiaries (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or any of its
Subsidiaries which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect, (B) one or more judgments, orders,
or decrees shall be entered against the Borrower or any of its Subsidiaries
involving a liability of $5,000,000 or more, in the aggregate or (C) the
institution of any proceedings against the Borrower or any of its Subsidiaries
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation or alleged violation of, any federal, state or
local law, rule or regulation (including, without limitation, any Environmental
Laws), the violation of which would have or would reasonably be expected to have
a Material Adverse Effect.
(f)    ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Administrative Agent
promptly (and in any event within ten days) of any of the following which would
result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any unfavorable determination letter from the IRS regarding the
qualification of a Single Employer Plan under Section 401(a) of the Code (along
with a copy thereof), (ii) all notices received by the Borrower or any ERISA
Affiliate of the PBGC’s intent to terminate any Single Employer Plan or to have
a trustee appointed to administer any Single Employer Plan, (iii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); or
(iv) the Borrower obtaining knowledge or reason to know that the Borrower or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Single Employer Plan under a distress termination within the meaning of Section
4041(c) of ERISA. Promptly upon request, the Borrower shall furnish the Lenders
with such additional information concerning any Single Employer Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(g)    Debt Ratings. Prompt notice of any change in its Debt Ratings.
(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lenders may reasonably request.


42

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Certificate required by Section 7.1(c) to the Administrative Agent. Except for
such Officer’s Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.2    Financial Covenant.
The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0 as of the last day of any Fiscal
Quarter.

7.3    Preservation of Existence and Franchises.
(a)    The Borrower will do (and will cause each of its Subsidiaries to do) all
things necessary to preserve and keep in full force and effect its existence and
all material rights, franchises and authority.
(b)    The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.

7.4    Books and Records.
The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

7.5    Compliance with Law.
(a)    The Borrower will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect.


43

--------------------------------------------------------------------------------





(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be a Sanctioned
Person.
(c)    The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with the Anti-Corruption Laws and
applicable Sanctions.
(d)    The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

7.6    Payment of Taxes and Other Indebtedness.
The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Loan Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.

7.7    Insurance.
The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

7.8    Performance of Obligations.
The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound, the failure to perform which
could reasonably be expected to have a Material Adverse Effect.

7.9    Use of Proceeds.
The proceeds of the Borrowings may be used solely (a) to refinance Indebtedness
of the Borrower, (b) to pay fees and expenses required by the Loan Documents and
(c) for general corporate purposes of the Borrower (including, but not limited
to, working capital and capital expenditures). The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall use commercially-reasonable
efforts to ensure that any Subsidiary and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing directly or,
to the knowledge of the Borrower, indirectly (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (ii) for the purpose of


44

--------------------------------------------------------------------------------





funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person in violation of applicable Sanctions, or in any
Sanctioned Country in violation of applicable Sanctions.

7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours and subject to the
Borrower’s applicable safety protocols, the Borrower will permit representatives
appointed by the Administrative Agent or the Lenders, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or such Lender or its representatives to investigate and
verify the accuracy of information provided to it and to discuss all such
matters with the officers, employees and representatives of the Borrower;
provided, that an officer or authorized agent of the Borrower shall be present
during any such discussions between the officers, employees or representatives
of the Borrower and the representatives of the Administrative Agent or any
Lender.

7.11    Ownership of Certain Subsidiaries.
The Borrower shall at all times, (a) own and control 100% of the Voting Stock of
PSNM and (b) own and control, directly or indirectly, 100% of the Voting Stock
of TNMP.

SECTION 8

NEGATIVE COVENANTS
Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the payment in full of all Borrower
Obligations:

8.1    Nature of Business.
The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.

8.2    Consolidation and Merger.
The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.

8.3    Sale or Lease of Assets.
The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or transfers of accounts
receivable and related rights to payment in connection with a State Approved
Environmental Improvements Securitization, sales or transfers of stranded costs
and related rights to payment in connection with a TNMP Securitization and other
sales and transfers of accounts receivable and related rights to payment so long
as such other sales and transfers are non-recourse to the Borrower (other than
with respect to


45

--------------------------------------------------------------------------------





Standard Securitization Undertakings) and are otherwise on commercially
reasonable terms; (b) sales of assets (excluding those permitted in clause (a)
hereof) for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets, as
calculated as of the end of the most recent Fiscal Quarter; and (c) the sale,
lease, transfer or other disposition, at less than fair value, of any other
assets, provided that the aggregate book value of such assets shall not exceed
$10,000,000 in any calendar year.

8.4    Affiliate Transactions.
The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.

8.5    Liens.
The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing the Borrower Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs, (e) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return‑of‑money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights‑of‑way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (j) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or its Subsidiaries, but
only if (i) such Lien secures only principal amounts (not exceeding the cost of
such acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
secured by such Liens shall not exceed $50,000,000 at any one time outstanding,
(k) any Lien on Margin Stock, (l) the assignment of, or Liens on, accounts
receivable, stranded costs and related rights to payment in connection with (i)
a State Approved Environmental Improvements Securitization, (ii) the TNMP
Securitization and (iii) any other accounts receivable securitization so long as
such other securitization is


46

--------------------------------------------------------------------------------





non-recourse to the Borrower (other than with respect to Standard Securitization
Undertakings) and is otherwise on commercially reasonable terms, and the filing
of related financing statements under the Uniform Commercial Code of the
applicable jurisdictions, (m) the assignment of, or Liens on, demand, energy or
wheeling revenues, or on capacity reservation or option fees, payable to the
Borrower or any of its Subsidiaries with respect to any wholesale electric
service or transmission agreements, the assignment of, or Liens on, revenues
from energy services contracts, and the assignment of, or Liens on, capacity
reservation or option fees payable to the Borrower or such Subsidiary with
respect to asset sales permitted herein, (n) Liens on assets of TNMP to the
extent such Liens are not prohibited by (i) the TNMP First Mortgage Bonds or the
indenture pursuant to which the TNMP First Mortgage Bonds are issued, as the
TNMP First Mortgage Bonds or such indenture may be amended, supplemented,
refunded or replaced from time to time, or (ii) that certain Credit Agreement,
dated as of September 18, 2013, among TNMP, the lenders party thereto and
KeyBank National Association, as administrative agent, as such Credit Agreement
may be amended, restated or replaced from time to time, but subject in each case
to Section 7.2 of this Loan Agreement, (o) any extension, renewal or replacement
(or successive extensions, renewals or replacements), as a whole or in part, of
any Liens referred to in the foregoing clauses (a) through (n), for amounts not
exceeding the principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), (p) Liens on Property that is subject to a lease that
is classified as an operating lease as of the Closing Date but which is
subsequently converted to a capital lease, (q) Liens securing obligations under
Hedging Agreements entered into in the ordinary course of business and not for
speculative purposes, (r) Liens granted by bankruptcy remote special purpose
Subsidiaries to secure stranded cost securitization bonds, (s) Liens upon any
property in favor of the administrative agent for the benefit of the lenders
(the “Revolving Loan Administrative Agent”) under the Existing Credit Agreement
(or any refinancing thereof, including any increases in the amount thereof)
securing Indebtedness thereunder and/or in favor of the administrative agent for
the benefit of the lenders (the “Term Loan Administrative Agent”) under each
Existing Term Loan Agreement (or any refinancing thereof, including any
increases in the amount thereof) securing Indebtedness thereunder; provided that
(i) the Borrower Obligations shall concurrently be secured equally and ratably
with (or prior to) such Indebtedness under the Existing Credit Agreement (or any
refinancing thereof, including any increases in the amount thereof) or under the
applicable Existing Term Loan Agreement (or any refinancing thereof, including
any increases in the amount thereof) so long as such other Indebtedness shall be
secured and (ii) the Borrower, the Revolving Loan Administrative Agent (or the
administrative agent under any refinancing of the Existing Credit Agreement),
the Term Loan Administrative Agent (or the administrative agent under any
refinancing of an Existing Term Loan Agreement) and the Administrative Agent,
for the benefit of the Lenders, shall have entered into such security
agreements, collateral trust and sharing agreements, intercreditor agreements
and other documentation deemed necessary by the Administrative Agent in respect
of such Lien on terms and conditions acceptable to the Administrative Agent
(including, without limitation, with respect to the voting of claims and release
or modification of any such Lien or all or any portion of the collateral
thereunder), and (t) Liens on Property, in addition to those otherwise permitted
by clauses (a) through (s) above, securing, directly or indirectly, Indebtedness
or obligations arising pursuant to other agreements entered into in the ordinary
course of business which do not exceed, in the aggregate at any one time
outstanding, $50,000,000.

8.6    Accounting Changes.
The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit, any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.


47

--------------------------------------------------------------------------------






8.7    Burdensome Agreements.
The Borrower will not (nor will it permit any of its Subsidiaries to) enter into
any contractual obligation that prohibits the ability (a) of any Subsidiary of
the Borrower to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower or (b) of the Borrower to create, incur,
assume or suffer to exist Liens on its property in favor of the Administrative
Agent, for the benefit of the Lenders, other than (i) any such contractual
obligation contained in the Existing Credit Agreement, any Existing Term Loan
Agreement or any of the Loan Documents, (ii) with respect to clause (b) only,
restrictions on pledges of Capital Stock of any utility Subsidiary or
significant Subsidiary contained in the indentures, if any, executed in
connection with the issuance of Specified Securities by the Borrower, and (iii)
restrictions entered into in connection with or relating to any State Approved
Environmental Improvements Securitization, TNMP Securitization or other accounts
receivable securitization so long as such other securitization is non-recourse
to the Borrower (other than with respect to Standard Securitization
Undertakings) and is otherwise on commercially reasonable terms.

SECTION 9

EVENTS OF DEFAULT

9.1    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for three (3) or more Business Days, in the payment when due of any interest on
the Loans or of any fees or other amounts owing hereunder, under any of the
other Loan Documents or in connection herewith or therewith.
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Loan Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.
(c)    Covenants. The Borrower shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10, 7.11 or 8.1 through 8.7 inclusive; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Loan Agreement or any other Loan Document
and such default shall continue unremedied for a period of at least ten (10)
days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent.


48

--------------------------------------------------------------------------------





(d)    Loan Documents. Any Loan Document shall fail to be in force and effect or
the Borrower shall so assert or any Loan Document shall fail to give the
Administrative Agent or the Lenders the material rights, powers, liens and
privileges purported to be created thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of sixty (60) consecutive
days; or (iii) the Borrower or any of its Subsidiaries shall commence a
voluntary case under any applicable Debtor Relief Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower or any of
its Subsidiaries admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by any Person in furtherance of any
of the aforesaid purposes.
(f)    Defaults under Other Agreements.
(i)    The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.
(ii)    With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Loan Agreement) in
excess of $20,000,000 in the aggregate (A) the Borrower or such Subsidiary shall
(x) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to such Indebtedness, or (y) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause or permit the holder or the holders of
such Indebtedness (or any trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
such Indebtedness to become due prior to its stated maturity; or (B) such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment prior to the stated maturity
thereof; or (C) such Indebtedness shall mature and remain unpaid.
(g)    Judgments. Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days;


49

--------------------------------------------------------------------------------





provided that if such judgment, order or decree provides for periodic payments
over time then the Borrower or such Subsidiary shall have a grace period of 30
days with respect to each such periodic payment.
(h)    ERISA. The occurrence of any of the following events or conditions (i) an
ERISA Event or (ii) the Borrower or any ERISA Affiliate fails to make full
payment when due of all amounts which, under the provisions of any Single
Employer Plan or Sections 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto and which are in excess of
the Threshold Amount.
(i)    Change of Control. There shall occur a Change of Control.

9.2    Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:
(a)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Borrower Obligations of
any and every kind owing by the Borrower to the Administrative Agent or the
Lenders under the Loan Documents to be due, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.
(b)    Enforcement of Rights. To the extent permitted by Law enforce any and all
rights and interests created and existing under applicable Law and under the
Loan Documents, including, without limitation, all rights of set‑off.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then all Loans, all accrued interest in respect thereof, all
accrued and unpaid fees and other Borrower Obligations owing to the
Administrative Agent and the Lenders hereunder shall immediately become due and
payable, in each case without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

9.3    Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Loan Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:
FIRST. to the payment of all reasonable out‑of‑pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Administrative Agent and the Lenders under the


50

--------------------------------------------------------------------------------





Loan Documents, ratably among them in proportion to the amounts described in
this clause “FIRST” payable to them;
SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
ratably among them in proportion to the amounts described in this clause
“SECOND” payable to them;
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
ratably among them in proportion to the amounts described in this clause “THIRD”
payable to them;
FOURTH, to the payment of the outstanding principal amount of the Loans, ratably
among them in proportion to the amounts described in this clause “FOURTH”
payable to them;
FIFTH, to all other Borrower Obligations which shall have become due and payable
under the Loan Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and
SIXTH, the payment of the surplus, if any, to whomever may be lawfully entitled
to receive such surplus.

SECTION 10

AGENCY PROVISIONS

10.1    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


51

--------------------------------------------------------------------------------






10.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Loan Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 4, Section 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

10.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be


52

--------------------------------------------------------------------------------





fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Agent-Related Persons of the Administrative Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.6    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section and Section 11.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Agent-Related Persons in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

10.7    Non‑Reliance on Administrative Agent and Other Lenders.‑
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Persons and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to


53

--------------------------------------------------------------------------------





enter into this Loan Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Agent-Related Persons and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Loan
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder and in deciding whether or the extent to which
it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
None of the Lenders, if any, identified in this Loan Agreement as a Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Loan Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender.

10.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Loan Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

10.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 11.5) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


54

--------------------------------------------------------------------------------





The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Loan Agreement.

10.10    Status of Lenders.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.

SECTION 11

MISCELLANEOUS

11.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.1; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems to the extent provided
in subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other


55

--------------------------------------------------------------------------------





written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arranger will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Agent-Related Persons (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Agent-Related Persons of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the


56

--------------------------------------------------------------------------------





Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.2    Right of Set‑Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set‑off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes, the other Loan Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set‑off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Loans hereunder pursuant to Sections 3.8 or 11.3(d) may
exercise all rights of set‑off with respect to its participation interest as
fully as if such Person were a Lender hereunder.

11.3    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Loan Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Loan Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Agent-Related Persons of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Loan Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Loan Agreement (including all or a portion of its Loans (at the time owing to
it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as


57

--------------------------------------------------------------------------------





no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Loan Agreement with respect to the Loans assigned;
(iii)    no consent shall be required for any assignment to an Eligible Assignee
except to the extent required by paragraph (b)(i) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have given its consent five (5) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Ineligible Institutions. No such assignment shall be
made to any Ineligible Institution.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Loan Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Loan Agreement, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Loan Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Loan Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.9, 3.12, 3.13, 3.14, and
11.5(b) with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Loan Agreement that does not comply
with this subsection shall be treated for


58

--------------------------------------------------------------------------------





purposes of this Loan Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this Loan
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than an Ineligible Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Loan Agreement
(including all or a portion of its Loans owing to it); provided that (i) such
Lender’s obligations under this Loan Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Loan Agreement.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Loan Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Loan Agreement and to approve any amendment, modification or waiver
of any provision of this Loan Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 3.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.8 as
though it were a Lender.


59

--------------------------------------------------------------------------------





(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Loan Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include Electronic Signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

11.4    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Arranger for all costs and expenses incurred in connection with the
preparation, negotiation and execution of this Loan Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable fees
and expenses of legal counsel, and (ii) to pay or reimburse the Administrative
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Loan Agreement or the other Loan Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Borrower Obligations and during any legal proceeding, including any proceeding
under


60

--------------------------------------------------------------------------------





any Debtor Relief Law), including all reasonable fees and expenses of legal
counsel. The foregoing costs and expenses shall include all search, filing,
recording, and appraisal charges and fees and taxes related thereto, and other
out‑of‑pocket expenses incurred by the Administrative Agent and the Arranger and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent, the Arranger or any Lender. Other than costs and
expenses payable in connection with the closing of the transactions contemplated
by this Loan Agreement pursuant to this Section 11.5(a) (which shall be payable
on the Closing Date unless otherwise agreed by the Administrative Agent and the
Arranger), all amounts due under this Section 11.5 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all other Borrower
Obligations.
(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent‑Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, advisors and attorneys‑in‑fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including the reasonable fees and expenses of legal counsel) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Loan or the use
or proposed use of the proceeds therefrom, or (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary of the Borrower, or
any Environmental Claim related in any way to the Borrower or any Subsidiary of
the Borrower, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding),
whether brought by a third party or by the Borrower or any Subsidiary, and
regardless of whether any Indemnitee is a party thereto or (v) any civil penalty
or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof, by the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through SyndTrak or other similar information transmission systems in connection
with this Loan Agreement, nor shall any Indemnitee have any liability for any
special, punitive, indirect or consequential damages relating to this Loan
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date).
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub‑agent thereof) or any Agent-Related
Person of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such


61

--------------------------------------------------------------------------------





Agent-Related Person, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub‑agent) in its capacity as such, or against any Agent-Related Person of
any of the foregoing acting for the Administrative Agent (or any such sub‑agent)
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.2(d).
All amounts due under this Section 11.5 shall be payable within ten (10)
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.

11.6    Amendments, Etc.
No amendment or waiver of any provision of this Loan Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 or 5.1 without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender without the written
consent of such Lender;
(c)    postpone any date fixed by this Loan Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
to pay interest at the Default Rate;
(e)    change Section 3.8 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(g)    release the Borrower from its obligations, or consent to the assignment
or transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Loan Documents without the written consent of each Lender;


62

--------------------------------------------------------------------------------





and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Loan Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder.

11.7    Counterparts.
This Loan Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed signature page
of this Loan Agreement by facsimile transmission or other secure electronic
format (.pdf) shall be effective as delivery of a manually executed counterpart
hereof.

11.8    Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Loan Agreement.

11.9    Survival of Indemnification and Representations and Warranties.
(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Loan Agreement, the making of any
Loan and the repayment of the Loans and other Borrower Obligations hereunder.
(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Borrower Obligation
hereunder shall remain unpaid or unsatisfied.

11.10    Governing Law; Venue; Service.
(a)    THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Loan Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States for the Southern District of New York and appellate courts
thereof, and, by execution and delivery of this Loan Agreement, the Borrower
hereby irrevocably accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of such courts.
(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Loan Agreement or any other Loan Document by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to it at the address for notices pursuant to Section 11.1, such service to
become effective ten days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by Law.


63

--------------------------------------------------------------------------------






11.11    Waiver of Jury Trial; Waiver of Consequential Damages.
EACH OF THE PARTIES TO THIS LOAN AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Loan
Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Loan Documents.

11.12    Severability.
If any provision of any of the Loan Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

11.13    Further Assurances.
The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Loan Agreement and the other Loan Documents.

11.14    Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency or regulatory authority purporting to have
jurisdiction over it or an Affiliate (including any self‑regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Loan Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Loan Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or


64

--------------------------------------------------------------------------------





any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS LOAN AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS LOAN AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.



11.15    Entirety.
This Loan Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.

11.16    Binding Effect; Continuing Agreement.
(a)    This Loan Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Loan Agreement shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns.
(b)    This Loan Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full. Upon termination, the Borrower shall have no
further obligations (other than the indemnification provisions and other
provisions that by their terms survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Borrower Obligations


65

--------------------------------------------------------------------------------





be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Loan Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Borrower
Obligations.

11.17    Regulatory Statement.
Pursuant to the terms of an order issued by the New Mexico Public Regulation
Commission and a stipulation that has been approved by the New Mexico Public
Regulation Commission, the Borrower is required to include the following
separateness covenants in any debt instrument:
The Borrower and PSNM are being operated as separate corporate and legal
entities. In agreeing to make loans to the Borrower, the Borrower’s lenders are
relying solely on the creditworthiness of the Borrower based on the assets owned
by the Borrower, and the repayment of the loan will be made solely from the
assets of the Borrower and not from any assets of PSNM; and the Borrower’s
lenders will not take any steps for the purpose of procuring the appointment of
an administrative receiver or the making of an administrative order for
instituting any bankruptcy, reorganization, insolvency, wind up or liquidation
or any like proceeding under applicable law in respect of PSNM.

11.18    USA Patriot Act Notice.
The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.

11.19    Acknowledgment.
Section 7 and Section 8 of this Loan Agreement contain affirmative and negative
covenants applicable to the Borrower. Each of the parties to this Loan Agreement
acknowledges and agrees that any such covenants that require the Borrower to
cause any of its Subsidiaries to take or to refrain from taking specified
actions will be enforceable unless prohibited by applicable law or regulatory
requirement.

11.20    Replacement of Lenders.
If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Loan Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);


66

--------------------------------------------------------------------------------





(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s outstanding Loans pursuant to this Section shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.21    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Loan Agreement provided by
the Administrative Agent, the Arranger and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arranger and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Arranger and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arranger or the Lenders has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Administrative Agent, the Arranger
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


67

--------------------------------------------------------------------------------








11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






68

--------------------------------------------------------------------------------








Each of the parties hereto has caused a counterpart of this Loan Agreement to be
duly executed and delivered as of the date first above written.
BORROWER:            PNM RESOURCES, INC.,
a New Mexico corporation


By:
   /s/ Elisabeth Eden
Name:
Elisabeth Eden
Title:
   Vice President and Treasurer









Signature Page to
PNM Resources, Inc. Term Loan Agreement

--------------------------------------------------------------------------------






LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and in its capacity as Administrative
Agent
By:
   /s/ Gregory R. Gredvig
Name:
Gregory R. Gredvig
Title:
   Vice President





Signature Page to
PNM Resources, Inc. Term Loan Agreement

--------------------------------------------------------------------------------









THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
By:    /s/ Eric Otieno                
Name:    ERIC OTIENO                
Title:    VICE PRESIDENT            


Signature Page to
PNM Resources, Inc. Term Loan Agreement

--------------------------------------------------------------------------------







THE BANK OF NEW YORK MELLON,
as a Lender
By:    /s/ Mark W. Rogers            
Name:    Mark W. Rogers            
Title:    Vice President                








Signature Page to
PNM Resources, Inc. Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
PRO RATA SHARES
Lender
Commitment
Pro Rata Share
Wells Fargo Bank, National Association
$45,000,000
45%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$45,000,000
45%
The Bank of New York Mellon
$10,000,000
10%
TOTAL
$100,000,000.00
100%








--------------------------------------------------------------------------------






SCHEDULE 11.1
NOTICES
Borrower:
PNM Resources, Inc.
414 Silver Ave. SW, MS0905
Albuquerque, New Mexico 87102-3289
Attention: Elisabeth Eden, Vice President and Treasurer
Telephone No.: (505) 241-2691
Fax No.: (505) 241-4386
E-mail: Elisabeth.Eden@pnmresources.com


Address for notices as Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  (704) 590-2706
Telecopy No.:  (704) 590-2790
E-mail:  agencyservices.requests@wellsfargo.com


Address for notices as Credit Contact:
Wells Fargo Bank, National Association
Corporate Banking - Utility and Power Group
90 S. Seventh Street, 7th Floor Mail Code: MAC N9305-070
Minneapolis, MN 55402Attention: 
Gregory R. Gredvig


Telephone No.: 612.667.4832
Telecopy No.:  612.316.0506
E-mail: 
gregory.r.gredvig@wellsfargo.com


Administrative Agent Wiring Instructions:
On file with the Borrower and the Administrative Agent.




 

--------------------------------------------------------------------------------






EXHIBIT 2.1(b)
FORM OF
NOTICE OF BORROWING
TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

RE:
Term Loan Agreement dated as of December 21, 2016 among PNM Resources, Inc. (the
“Borrower”), the Lenders identified therein and Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”) (as the same
may be amended, modified, extended or restated from time to time, the “Loan
Agreement”).

DATE:
________________, 201__

1.
This Notice of Borrowing is made pursuant to the terms of the Loan Agreement.
All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Loan Agreement.

2.
Please be advised that the Borrower is requesting a Loan on the terms set forth
below:

(a)
Principal amount of requested
Loan     $_________________

(b)
Date of requested
Loan (the “Borrowing Date”)    __________________

(c)
Interest rate applicable to the
requested Loan:

(i)
_______    Adjusted Base Rate

(ii)
_______    Adjusted Eurodollar Rate for an Interest Period of:

_______    one month
_______    two months
_______    three months
_______    six months
3.
The undersigned hereby certifies that the following statements will be true on
the Borrowing Date:

(a) The representations and warranties made by the undersigned in any Loan
Document are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.




--------------------------------------------------------------------------------





(b) No Default or Event of Default exists or shall be continuing either prior to
or after giving effect to the Loan made pursuant to this Notice of Borrowing.
(c) Subsequent to the funding of the requested Loan, the aggregate principal
amount of the Loans will not exceed the aggregate amount of the Lenders’
Commitments.
4.    The undersigned hereby acknowledges and agrees that the Borrower shall
indemnify each Lender in accordance with Section 3.14 against any loss, cost or
expense incurred by such Lender as a result of any failure by the Borrower to
borrow the Loan requested by the Borrower in this Notice of Borrowing on the
Borrowing Date.


PNM RESOURCES, INC., a New Mexico corporation
By:            
Name:        
Title:            










--------------------------------------------------------------------------------






EXHIBIT 2.1(d)
FORM OF TERM NOTE
Lender: ____________    _________, 201__
FOR VALUE RECEIVED, PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), hereby promises to pay to the order of the Lender referenced above
(the “Lender”), at the Administrative Agent’s Office set forth in that certain
Term Loan Agreement dated as of December 21, 2016 (as amended, modified,
extended or restated from time to time, the “Loan Agreement”) among the
Borrower, the Lenders party thereto (including the Lender) and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) (or
at such other place or places as the holder of this Note may designate), the
aggregate unpaid principal amount of the Loan made by the Lender to the Borrower
under the Loan Agreement, in lawful money and in immediately available funds, on
the dates and in the principal amounts provided in the Loan Agreement (but, in
any event, no later than the Maturity Date), and to pay interest on the unpaid
principal amount of the Loan made by the Lender, at such office, in like money
and funds, for the period commencing on the date of the Loan until such Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Loan Agreement.
This Note is one of the Notes referred to in the Loan Agreement and evidences
the Loan made by the Lender to the Borrower thereunder. Capitalized terms used
in this Note have the respective meanings assigned to them in the Loan Agreement
and the terms and conditions of the Loan Agreement are expressly incorporated
herein and made a part hereof.
The Loan Agreement provides for the acceleration of the maturity of the Loan
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayment of the Loan upon
the terms and conditions specified therein. In the event this Note is not paid
when due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Loan Agreement or under this Note in
respect of the Loan to be evidenced by this Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.
Except as permitted by Section 11.3(b) of the Loan Agreement, this Note may not
be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[signature page follows]




ACTIVE 214730132v.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
PNM RESOURCES, INC.,
a New Mexico corporation
By:            
Name:        
Title:            








--------------------------------------------------------------------------------






EXHIBIT 2.3
FORM OF
NOTICE OF CONTINUATION/CONVERSION
TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

RE:
Term Loan Agreement dated as of December 21, 2016 among PNM Resources, Inc. (the
“Borrower”), the Lenders identified therein and Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”) (as the same
may be amended, modified, extended or restated from time to time, the “Loan
Agreement”).

DATE:
________________, 201__

--------------------------------------------------------------------------------

1.
This Notice of Continuation/Conversion is made pursuant to the terms of the Loan
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Loan Agreement.

2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Loan in the amount of $_______________, currently accruing interest
at ____________, be extended or converted as of ________, 201_ at the interest
rate option set forth in paragraph 3 below.

3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Loan referenced above shall be:

a.
______    the Adjusted Base Rate

b.
______    the Adjusted Eurodollar Rate for an Interest Period of:

______ one month
______ two months
______ three months
______ six months
4.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.

[signature page follows]





--------------------------------------------------------------------------------





PNM RESOURCES, INC.,
a New Mexico corporation
By:            
Name:        
Title:            








--------------------------------------------------------------------------------





EXHIBIT 4.1(j)
FORM OF
ACCOUNT DESIGNATION LETTER
[Date]
Wells Fargo Bank, National Association
[address]
Attention: [________]
Ladies and Gentlemen:
This Account Designation Letter is delivered to you by PNM RESOURCES, INC. (the
“Borrower”), a New Mexico corporation, under Section 4.1(j) of the Term Loan
Agreement, dated as of December 21, 2016 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), by and among the Borrower,
the Lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”).
[The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account, unless the Borrower shall designate, in writing to
the Administrative Agent, one or more other accounts:
A/C#           
ABA           
Reference:]
    
IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this [__] day of _________, 20__.
PNM RESOURCES, INC., a New Mexico corporation
By:            
Name:        
Title:            










--------------------------------------------------------------------------------






EXHIBIT 7.1(c)
FORM OF
COMPLIANCE CERTIFICATE
TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent

RE:
Term Loan Agreement dated as of December 21, 2016 among PNM Resources, Inc. (the
“Borrower”), Wells Fargo Bank, National Association (the “Administrative
Agent”), and the Lenders identified therein (as the same may be amended,
modified, extended or restated from time to time, the “Loan Agreement”).

DATE:
________________, 201__

--------------------------------------------------------------------------------

Pursuant to the terms of the Loan Agreement, I, ________________, [Title of
Financial Officer] of PNM Resources, Inc., hereby certify on behalf of the
Borrower that, as of the [Fiscal Quarter] [Fiscal Year] ended ______, 201__, the
statements below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Loan Agreement):
a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the annual financial statements delivered in accordance with Section 7.1(a)
of the Loan Agreement or as of the date of the quarterly financial statements
referred to in paragraph c. below) demonstrating compliance by the Borrower with
the financial covenant contained in Section 7.2 of the Loan Agreement.
b.    No Default or Event of Default exists under the Loan Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
c.    [Attached hereto as Schedule 2 are the quarterly financial statements for
the fiscal quarter ended __________, 201__ and such quarterly financial
statements] [The quarterly financial statements for the fiscal quarter ended
_______, 201_, delivered electronically pursuant to the last paragraph of
Section 7.1 of the Loan Agreement,] fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements]1.
[signature page follows]


________________________
1 Use the first bracketed language when delivering paper copies of quarterly
financial statements and the second bracketed language when delivering quarterly
financial statements electronically.





--------------------------------------------------------------------------------





PNM RESOURCES, INC., a New Mexico corporation
By:            
Name:        
Title:            








--------------------------------------------------------------------------------





SCHEDULE 1
TO EXHIBIT 7.1(c)
FINANCIAL COVENANT CALCULATIONS
A.    Debt Capitalization
1.
Consolidated Indebtedness of the Borrower
$ _______________
2.
Consolidated Capitalization of the Borrower
$ _______________
3.
Debt to Capitalization Ratio (Line A1 ÷ A2)
 ______ to 1.0
Maximum Permitted
.65 to 1.0














--------------------------------------------------------------------------------






SCHEDULE 2
TO EXHIBIT 7.1(c)
[QUARTERLY][ANNUAL] FINANCIAL STATEMENTS
[Attached]





--------------------------------------------------------------------------------






EXHIBIT 11.3(b)
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between _________
(the “Assignor”) and ________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Term Loan
Agreement identified below (as amended, the “Loan Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Schedule 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
____________________________
2.
Assignee:
____________________________
and is an Affiliate/Approved Fund of ___________
3.
Borrower:
PNM Resources, Inc., a New Mexico corporation
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the Administrative Agent under the
Loan Agreement
5.
Loan Agreement:
Term Loan Agreement dated as of December 21, 2016 among the Borrower, the
Administrative Agent, and the Lenders identified therein
6.
Assigned Interest:
 






--------------------------------------------------------------------------------







Aggregate Amount of Loans for all Lenders
Amount of Loan Assigned
Percentage Assigned of Loan
$
$
%



7.
After giving effect to the foregoing assignment, the Assignor and the Assignee
shall have the following Pro Rata Shares and outstanding Loans:



 
Pro Rata Share
Outstanding Loans
Assignor
 
 
Assignee
 
 



8.
Trade Date:
__________________



Effective Date: _____________ ___, 201__







--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:            
Name:        
Title:            

ASSIGNEE
[NAME OF ASSIGNEE]
By:            
Name:        
Title:            

Consented to and Accepted if applicable:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:        
Name:        
Title:        

Consented to if applicable:


PNM RESOURCES, INC.,
a New Mexico corporation
By:        
Name:        
Title:        








--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 11.3(b)
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.





--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







